McCOY, J.
The appellant, being the defendant in the court ■below, was convicted of the crime of forgery in the third degree under the provisions of chapter 194, Laws 1915. The information in substance charged:
Thait the defendant, John Larson, on the 17th day of October, 1916, at Minnehaha county, S. D., did then and there willfully, unlawfully, and feloniously, for valuable consideration, sell, exchange, and deliver to the G. & G. Clothing Company, a corporation, a certain forged and counterfeited check and evidence of debt, then and there knowing the same to be a forged and counterfeited check, with intent to have said forged and counterfeited check uttered and passed as a true and genuine check, .said forged and counterfeited check being in words and figures as follows:
“Elk Point, S. D., Oct. 16, 1916.
“The First National Bank: Pay to the order of the G. & G. Clothing Co. ($25.00) twenty-five dollars. A. A. Anderson.”
That said check was not a true and genuine check of A. A. Anderson, and the signature thereon was not the signature of said A. A. Anderson, but in fact the said signature was a forged and counterfeited signature of A, A. Anderson, and said defendant did thereby commit the crime of forgery in the third degree.
*122By evidence on the trial of said action it appeared that on the 17th day of October, 1916, defendant purchased certain merchandise and obtained $6.50 in cash from the'G. & G. Clothing Company, and in payment thereof gave a check signed by himself as A. A. Anderson, drawn on the First National Bank of Elk Point, S. D., for the sum of $25; that the said First National Bank of Elk Point at the time of the issuing and passing of said check had no -customer by the name of A. A. Anderson who kept an account in said- bank, and that the officers thereof had no knowledge of any person in- that -community by the name of A. A. Anderson; that at the time the defendant delivered said check to said clothing company he stated that he was a stock man from Elk Point; and that defendant’s true name is George Hanson. By objections to the introduction of evidence, motion to advise" the jury to acquit, request for and exception to instruction and by motion for new trial on the ground of the insufficiency of the evidence, the appellant has raised the. question that forgery cannot be committed by signing the name of a fictitious instead of the name of a real person to the instrument that -is uttered and passed as genuine.
[1] We are of the opinion that the -law is well settled that the signing of a fictitious name to an instrument with a fraudulent Intent constitutes forgery- under statutes such as section 582, Penal Code, as amended by section 1, chapter 194, Laws 1915. State v. Wheeler, 20 Or. 192, 25 Pac. 394, 10 L. R. A. 779, 23 Am. St. Rep. 119; State v. Kelliher, 49 Or. 77, 88 Pac. 867; People v. Jones, 106 N. Y. 523, 13 N. E. 93; People v. Warner, 104 Mich. 337, 62 N. W. 405; Harmon v. Bank, 153 Mich. 73, 116 N. W. 617, 17 L. R. A. (N. S.) 514, 126 Am. St. Rep, 467; 12 R. C. L. 151; 1 Bishop, Crim. Law, § 572; 2 Bishop, Crim. Law, § 583; 2 Russell on Crimes, 773.
[2, 3] We are also of the opinion that the evidence in this case was amply sufficient to sustain the verdict, and that no error was made by the trial court -in the reception or rejection of evidence or -in the instructions given to the jury. It is also- contended by -the appellant that there was no evidence of the corporate existence of the G. & G. Clothing Company. The secretary of said company without objection- testified that said clothing company was a corporation. We are of the view that for the pur*123poses of this 'action such testimony sufficiently established' the corporate existence of said G. & G. Clothing Company.
Finding no error, aftei: cateful examination of the entire record, the judgment and order appealed from are affirmed.